Title: To James Madison from William C. C. Claiborne, 14 May 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


14 May 1802, “Near Natchez.” “The Legislature of this Territory met in Session on the 3rd. Instant and on the day following I made to the two Houses a Communication of which the enclosed is a Copy.” The legislature adjourned 13 May after making “several very wholesome Laws, amongst which is an Act to establish a College in the Mississippi Territory.… This College shall bear the name of ‘Jefferson College.’” Washington, a town near Natchez that is “handsomely situated, well supplied with excellent Spring water, and said to be the healthiest Spot in the District,” has been fixed by law as the site of future sessions of the legislature. During the last session, the legislature elected Thomas M. Green, “a respectable and wealthy Farmer, warmly attached to the United States,” to replace Narsworthy Hunter as the territory’s delegate in Congress.
 

   
   Letterbook copy and copy of enclosure (Ms-Ar: Claiborne Executive Journal). Letterbook copy 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:107–8. Enclosure 5 pp. (see n. 1).



   
   In his address to the territorial legislature, Claiborne suggested amendments to the law requiring the publication of the laws and journals of the legislature and the act regulating the judiciary. He proposed a general health law “to prevent the introduction of the Small-pox, or other infectious Diseases,” as well as a law establishing a “Seminary of Learning” (printed ibid., 1:97–101).



   
   Thomas Marston Green (1758–1813), son of Col. Thomas Green and brother of Everard Green, served as the Mississippi Territory’s delegate to Congress from December 1802 to March 1803 (William Buckner McGroarty, “Diary of Captain Philip Buckner,” WMQWilliam and Mary Quarterly., 2d ser., 6 [1926]: 203–4 n. 55).


